Citation Nr: 0033876	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from August 1942 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO 
that increased the rating for bilateral hearing loss from 20 
to 40 percent.  

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  These new 
criteria were provided to the veteran when a September 1999 
statement of the case was issued.  

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2000).  (These tables did 
not change.  64 Fed. Reg. 25,202-25,210.)  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c) (1998); 
38 C.F.R. § 4.85(c) (2000).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2000).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2000).  

Curiously, when the veteran was examined for a hearing aid 
evaluation in July 1998, he had puretone averages of 79 and 
73 in the right and left ears, respectively, and speech 
discrimination scores of 48 and 64, which suggest that he 
would have been entitled to numeric scores of IX and VII.  
According to Table VII, these scores would be expected to 
result in a 50 percent rating.  However, a contract 
examination was performed for VA in October 1998 which 
included findings that resulted in a 40 percent rating.  The 
RO awarded a 40 percent rating by a rating action taken in 
May 1999, but no explanation was given as to why the findings 
of the October 1998 examination were preferred to those 
provided in July 1998.  In order to obtain such an 
explanation, and to obtain more definitive evidence on the 
question at issue-whether a rating greater than 40 percent 
is warranted, a remand is required.  Additionally, in written 
statements, the veteran has indicated that his hearing loss 
has worsened since the October 1998 examination.  Under such 
circumstances, another examination is required. Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where an appellant 
reported worsening after a VA examination, another 
examination should be conducted); 38 C.F.R. §§ 3.327, 4.2, 
19.9 (2000).

The Board should also point out that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has neither considered the veteran's claim in the context of 
the new law nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent evaluation of service-
connected bilateral hearing loss that has 
not already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
should explain current test results in 
the context of the record.  Particular 
attention should be given to the July 
1998 evaluation where puretone threshold 
averages of 79 and 73 were obtained along 
with speech discrimination scores of 48 
and 64.  An explanation should be 
provided as to the discrepancies between 
results obtained in July 1998 and those 
obtained in October 1998 or on current 
examination.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide explanations and 
findings necessary to adjudicate the 
veteran's claim.  If the report is 
insufficient, it should be returned to 
the examiner for further action.

5.  The RO should then re-adjudicate the 
claim based on both the old and new 
criteria for rating hearing impairment, 
with application of those criteria that 
are more favorable to the veteran.  
Specific consideration should be given to 
38 C.F.R. § 4.86(a) (2000), especially in 
light of recent audiograms showing that 
the veteran qualifies for application of 
this provision.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should refer to 
38 C.F.R. § 3.655 (2000) and explain the 
effect of this regulation on the 
veteran's claim.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

